Citation Nr: 9906061	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  97-18 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right elbow 
condition.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a left shoulder 
condition.

4.  Entitlement to service connection for left ear hearing 
loss.

5.  Entitlement to a compensable disability rating for right 
shoulder arthritis, on appeal from the initial grant of 
service connection.

6.  Entitlement to a compensable disability rating for 
residuals of bilateral inguinal herniorrhaphy, on appeal from 
the initial grant of service connection.

7.  Entitlement to a compensable disability rating for 
residuals of appendectomy, on appeal from the initial grant 
of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1982 to 
September 1995, with additional periods of unverified active 
military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, denied service 
connection for a right elbow condition, hypertension, a left 
shoulder condition, and left ear hearing loss, and granted 
service connection for right shoulder arthritis, residuals of 
bilateral inguinal herniorrhaphy, and residuals of 
appendectomy, with assignment of a zero percent disability 
rating for each of these conditions.

The May 1996 rating decision also granted service connection 
for degenerative disc disease of the cervical spine, 
herniated nucleus pulposus of the lumbar spine, and residuals 
of broken right third toe, with assignment of a zero percent 
disability rating for each of these conditions.  In May 1997, 
the veteran perfected his appeal as to these issues.  A May 
1998 rating decision, inter alia, reconsidered these claims 
and assigned 10 percent disability ratings for the veteran's 
cervical and lumbar spine disorders and continued the zero 
percent disability rating for residuals of broken right third 
toe.  The supplemental statement of the case of June 1998 
included these issues as on appeal.  In June 1998, the 
veteran submitted a second VA Form 9 (substantive appeal) in 
which he delineated the issues in the supplemental statement 
of the case that he was appealing.  He did not list the 
issues of increased ratings for his cervical and lumbar spine 
disorders and residuals of broken right third toe.  He has, 
therefore, effectively withdrawn his appeal as to these 
issues.  An appeal may be withdrawn in writing at any time 
before the Board renders a decision.  See 38 C.F.R. § 20.204 
(1998).  These issues are, therefore, not before the Board.

In the June 1998 VA Form 9, the veteran raised, for the first 
time, the issue of entitlement to service connection for a 
left elbow condition.  This issue has not been adjudicated by 
the RO, and it is not inextricably intertwined with the other 
issues before the Board.  See Parker v. Brown, 7 Vet. App. 
116 (1994) (a claim is intertwined only if the RO would have 
to reexamine the merits of any denied claim which is pending 
on appeal before the Board under the pertinent law and 
regulations specifically applicable thereto).  Therefore, 
this issue is referred to the RO for appropriate action. 

The issues of entitlement to compensable ratings for the 
veteran's right shoulder condition and residuals of bilateral 
inguinal herniorrhaphy and appendectomy are the subject of 
the REMAND herein.


FINDINGS OF FACT

1.  There is no medical evidence showing a diagnosis of a 
right elbow condition or hypertension.

2.  There is a current diagnosis of fibromyositis of the left 
shoulder with possible tendonitis and mild high frequency 
sensorineural hearing loss in the left ear. 

3.  During service, the veteran was treated for probable 
muscle strain of the left shoulder.  

4.  There is no medical evidence of a nexus, or link, between 
the veteran's current left shoulder condition and any disease 
or injury in service.

5.  The veteran's claims for service connection for a right 
elbow condition, hypertension, and a left shoulder condition 
are not plausible.

6.  The veteran's claim for direct service connection for 
left ear hearing loss is plausible, and the RO has obtained 
sufficient evidence for an equitable disposition of this 
claim.

7.  The veteran has left ear hearing loss as a result of his 
military service.


CONCLUSIONS OF LAW

1.  The veteran has not presented well-grounded claims for 
service connection for a right elbow condition, hypertension, 
and a left shoulder condition, and there is no statutory duty 
to assist him in developing facts pertinent to these claims.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has presented a well-grounded claim for 
direct service connection for left ear hearing loss, and VA 
has satisfied its statutory duty to assist him in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).

3.  The veteran incurred left ear hearing loss during 
service.  38 U.S.C.A. §§ 1110, 1131, and 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 3.303, and 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table).

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions, service medical 
records, and reports of VA examinations conducted in 1996.  
The evidence pertinent to each issue on appeal is discussed 
below.

Right elbow

The veteran's service medical records show that he reported 
injuring his right elbow in a fall in September 1982.  He 
reported hearing a "pop."  Examination showed no limitation 
of motion or swelling.  He had slight point tenderness.  It 
was noted that x-rays were negative, and the examiner's 
assessment was soft tissue trauma.  A couple weeks later, the 
veteran complained of loss of feeling and cramping in the 
right elbow.  However, the examination focused on a left 
finger condition.  

In July 1992, the veteran complained of right arm pain, 
including the elbow, and tingling into the fingers.  
Examination showed full range of right elbow motion.  He had 
tenderness over the biceps tendon and posterior elbow.  The 
neurovascular and sensory examinations were intact.  The 
diagnosis was overuse right arm, biceps tendonitis, and the 
examiner noted that the veteran's neurologic complaints were 
not anatomic.  He was provided a splint and told to rest his 
right arm.  Upon follow-up examination approximately two 
weeks later, he again had full range of motion of the right 
elbow and mild tenderness over the right forearm.  The 
examiner's assessment was resolving strain of the right 
forearm.  In August 1993, the veteran's complaints included 
right elbow, hand, and triceps pain; a diagnosis of 
supraspinatus tendonitis with subacromial bursitis was 
rendered. 

Upon VA examination in 1996, the veteran complained of 
inability to move his elbow like he used to and stated that 
he felt he had a pinched nerve in the right arm.  Examination 
showed range of motion of the right elbow from zero to 135 
degrees.  X-rays showed no bony abnormality.  No diagnosis of 
a right elbow disorder was rendered.  In his June 1998 VA 
Form 9, the veteran maintained that he injured his right 
elbow during service and continued to have pain and 
stiffness.  He feels that he has arthritis in the right 
elbow.

The medical evidence does not show that the veteran currently 
has a chronic right elbow disorder.  Therefore, the first 
element of a well-grounded claim has not been satisfied.  The 
VA examination in 1996 showed no abnormalities of the right 
elbow, including upon x-ray.  The inservice diagnosis of soft 
tissue trauma was of an acute and transitory nature.

The veteran is not entitled to compensation simply because he 
injured his right elbow during service.  His current 
complaints of pain and stiffness are symptoms only and do not 
constitute a diagnosed medical disorder.  A diagnosis of a 
chronic right elbow condition has not been rendered, and, 
without proof of a present disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The 
veteran maintains that he has arthritis in the right elbow.  
Even accepting his statements as true, he cannot meet his 
initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own opinion.  There is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Therefore, since the medical evidence does not 
show a current right elbow disability, the veteran's claim 
for service connection is not well grounded.

Hypertension

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1998).  Service connection for 
cardiovascular-renal disease, including hypertension, may be 
established based on a legal "presumption" by showing that 
it was manifested to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307 and 3.309 (1998).

The veteran's service medical records show intermittent 
elevated blood pressure readings, as high as 156/110.  His 
blood pressure was occasionally monitored.  During his 
separation examination in 1995, his blood pressure was 
124/82.  Upon VA examination in 1996, his blood pressure was 
136/90.  In his June 1998 VA Form 9, the veteran maintained 
that his blood pressure readings continued to fluctuate from 
normal to high, and recent readings included 139/100, 140/98, 
150/100, and 150/110.  

The medical evidence does not warrant direct or presumptive 
service connection for hypertension.  The medical evidence 
does not show a medical diagnosis of hypertension during 
service or upon VA examination.  No diagnosis of hypertension 
has ever been rendered.  As indicated above, the veteran is 
not competent to diagnosis hypertension.  See Edenfield, 
8 Vet. App. at 388; Robinette, 8 Vet. App. at 74; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Therefore, 
the first element of a well-grounded claim has not been 
satisfied.

As indicated above, there must be proof of a present 
disability in order to have a valid claim for service 
connection.  See Brammer.  A diagnosis of hypertension was 
not rendered during service.  All the medical evidence shows 
is periodic elevated blood pressure readings during service 
and after service.  Elevated blood pressure readings do not 
constitute hypertension.  Therefore, since the medical 
evidence does not show a current disability due to 
hypertension, the veteran's claim for service connection is 
not well grounded.

Left shoulder

The veteran's service medical records show treatment for a 
left shoulder condition in 1987 and 1989.  In January 1987, 
he complained of left shoulder pain after lifting weights.  
Examination showed no swelling or discoloration.  He had 
limited range of motion of the biceps muscle.  The biceps and 
deltoid muscles felt tense.  The examiner's assessment was 
probable muscle strain of the left shoulder in the deltoid 
area.  In March 1989, the veteran complained of left shoulder 
pain of two months' duration.  Examination showed no 
deformity, and he had full range of motion.  The examiner's 
impression was possible radiculopathy along the C8 dermatome 
versus rule-out arthritis.  During his separation 
examination, the veteran reported having arthritis and 
bursitis in both shoulders.

Upon VA examination in 1996, range of motion for the 
veteran's left shoulder was flexion and abduction to 180 
degrees and internal and external rotation to 90 degrees.  X-
rays of the left shoulder showed no bony abnormality, 
fracture, or dislocation.  The joint spaces were well 
maintained.  A diagnosis of fibromyositis of the left 
shoulder with possible tendonitis was rendered.  

The veteran has satisfied the first two elements of a well-
grounded claim for service connection.  However, the third 
element of a well-grounded claim has not been satisfied.  
There is no medical evidence showing a nexus, or link, 
between a disease or injury incurred during service and the 
current left shoulder disorder.  The only definitive 
diagnosis of a left shoulder disorder rendered during service 
was probable muscle strain, which is an acute and transitory 
disorder.  That diagnosis was rendered in 1987.  His service 
medical records do not show diagnosis of a chronic left 
shoulder condition.  A diagnosis of left shoulder arthritis 
or bursitis was not rendered during service, as the veteran 
maintains.  Furthermore, his shoulder complaints in 1989 were 
medically related to cervical spine radiculopathy.  There is 
no medical evidence indicating that the veteran's current 
post-service complaints or diagnosed left shoulder condition 
is related to his active service in any manner.  The veteran 
is not competent to render an opinion as to medical 
causation.  See Edenfield, 8 Vet. App. at 388; Robinette, 
8 Vet. App. at 74; Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.  Therefore, since there is no medical 
evidence of a nexus, or link, between the veteran's current 
left shoulder condition and any disease or injury during 
service, his claim for service connection is not well 
grounded.  

Conclusion regarding not well-grounded claims

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him additional VA examinations.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grivois v. Brown, 6 Vet. App. 136, 
139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996).  The Board finds VA has no 
outstanding duty to inform the veteran of the necessity to 
submit certain evidence to complete his application for VA 
benefits, see 38 U.S.C.A. § 5103(a) (West 1991), because 
nothing in the record suggests the existence of evidence that 
might well ground any of these claims.  The veteran has not 
indicated that diagnosis of a right elbow disorder or 
hypertension has been rendered or that a medical professional 
has stated that he has a left shoulder condition as a result 
of his military service.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate these 
claims unless they are well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of these claims, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 

Hearing loss, left ear

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385 (1998). ("[I]mpaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.").

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a veteran's period of active 
military service in order for service connection to be 
granted.  The United States Court of Veterans Appeals (Court) 
has held that 38 C.F.R. § 3.385 did not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation did not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
veteran who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. § 1110 (West 1991); 
C.F.R. §§ 3.303 and 3.304 (1998); Hensley, 5 Vet. App. at 
159-60.

The veteran's service medical records showed no abnormalities 
of the hearing acuity in his left ear upon entry into 
service.  Several audiograms were conducted during service, 
some of which showed decreased auditory acuity at 4000 Hertz 
in the left ear (i.e., 40 decibels in November 1983 and 45 
decibels in February 1988).  During his separation 
examination in May 1995, audiometric testing showed 45 
decibels at 4000 Hertz for the left ear.

On the authorized audiological evaluation in June 1996, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
10
LEFT
5
5
5
25
40

Speech audiometry revealed speech recognition ability of 96 
percent for both ears.  The examiner stated that the 
veteran's hearing acuity was within normal limits for the 
right ear, and he had mild high frequency sensorineural 
hearing loss in the left ear.

The veteran has submitted a well-grounded claim for direct 
service connection for left ear hearing loss.  The 
audiometric results upon separation from service in 1995 and 
upon VA examination in 1996 showed a hearing loss disability 
according to VA regulations (i.e., an auditory threshold of 
40 decibels or greater in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz).  A diagnosis of sensorineural 
hearing loss in the left ear was rendered upon VA 
examination.  The veteran's service medical records showed 
decreased auditory acuity at 4000 Hertz in the left ear, 
including upon his separation from service in 1995. 

The veteran having stated a well-grounded claim for direct 
service connection, the Department has a duty to assist in 
the development of facts relating to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  In this case, his service medical 
records have been obtained and an examination provided.  
There is no indication of additional medical records that the 
RO failed to obtain.  Therefore, VA has satisfied its duty to 
assist the veteran in the development of this claim. 

As to the merits of the veteran's claim for service 
connection for left ear hearing loss, the evidence supports 
the claim for the following reasons.  There is no evidence in 
this case upon which to deny service connection.  There is no 
evidence of an intercurrent injury or disease that may have 
caused the veteran's left ear hearing loss.  His service 
medical records showed decreased auditory acuity in the left 
ear intermittently throughout service, and these findings 
continued within the year after his separation from service.  
The evidence is, at the very least, in equipoise regarding 
the veteran's claim.  Accordingly, he is entitled to the 
application of the benefit of the doubt, see 38 U.S.C.A. 
§ 5107(b), and the Board finds that he incurred left ear 
hearing loss during his military service.  38 U.S.C.A. 
§§ 1110 and 1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303 and 
3.304 (1998).


ORDER

1.  Having found the veteran's claims for a right elbow 
condition, hypertension, and a left shoulder condition not 
well grounded, the claims of entitlement to service 
connection are denied.

2.  Entitlement to service connection for left ear hearing 
loss is granted.


REMAND

Additional due process and evidentiary development are needed 
prior to appellate review of the veteran's claims for 
increased disability ratings for his service-connected right 
shoulder arthritis, residuals of bilateral inguinal 
herniorrhaphy, and residuals of appendectomy.

Due process

After the veteran disagreed with the original disability 
ratings assigned for his right shoulder condition and 
residuals of bilateral inguinal herniorrhaphy and 
appendectomy, the RO issued a Statement of the Case (SOC) 
that essentially addressed the issues as entitlement to 
increased evaluations.  The United States Court of Veterans 
Appeals (Court) recently held that there is a distinction 
between a claim based on disagreement with the original 
rating awarded and a claim for an increased rating.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. January 20, 
1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate SOC.  Id., slip op. 
at 8 and 17.  With an initial rating, the RO can assign 
separate disability ratings for separate periods of time 
based on the facts found.  Id., slip op. at 9.  With an 
increased rating claim, "the present level of disability is 
of primary importance."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  The distinction between disagreement with the 
original rating awarded and a claim for an increased rating 
is important in terms of VA adjudicative actions.  Fenderson, 
slip op. at 17.

While this claim is in remand status, the RO should issue a 
SSOC to the veteran that correctly identifies the issues on 
appeal.  In accordance with Fenderson, the RO should review 
the evidence of record at the time of the May 1996 rating 
decision that was considered in assigning the original 
disability ratings for the veteran's right shoulder condition 
and residuals of bilateral inguinal herniorrhaphy and 
appendectomy, then consider all the evidence of record to 
determine whether the facts showed that the veteran was 
entitled to a higher disability rating for any of these 
conditions at any period of time since his original claim.  

Evidentiary development

It is necessary to provide the veteran additional VA 
examinations.  First, a medical opinion is needed regarding 
the nature of the veteran's service-connected right shoulder 
disorder.  His service medical records showed diagnoses of 
right shoulder impingement syndrome, rotator cuff tendonitis, 
supraspinatus tendonitis, subacromial bursitis, and 
degenerative arthritis.  X-rays of the right shoulder during 
service in 1990 showed degenerative joint disease, but x-rays 
during the VA examination in 1996 showed no abnormalities.  
However, the veteran has been granted service connection for 
degenerative arthritis of the right shoulder.  The veteran 
also maintains that he experiences partial dislocations of 
the right shoulder and numbness in the right arm.  It is 
necessary that an examiner review the evidence of record, 
including the veteran's service medical records, and discuss 
the nature and severity of the veteran's right shoulder 
disorder.  The Board does not have sufficiently clear medical 
evidence on which to base a decision.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Santiago v. Brown, 5 
Vet. App. 288, 292 (1993).

Second, the veteran has not been provided appropriate 
examinations for residuals of the bilateral inguinal 
herniorrhaphy and appendectomy.  He maintains that the scars 
from these operations are tender and painful.  His service 
medical records show complaints of incisional pain from the 
right herniorrhaphy.  In 1991, it was determined that he had 
ilioinguinal nerve entrapment, and this was released.  The VA 
examiner in 1996 merely noted the presence of the scars from 
the veteran's bilateral inguinal herniorrhaphy and 
appendectomy, but it does not appear that these scars were 
examined, since no findings were reported.  In light of the 
veteran's complaints, it is appropriate to provide him an 
examination specifically for his scars.  Thereafter, the RO 
should consider whether the veteran is entitled to a 
compensable disability rating for the scar from the bilateral 
inguinal herniorrhaphy, since his service-connected disorder 
does not currently include evaluation of the scar.

Accordingly, while the Board regrets the delay, these claims 
are REMANDED for the following:

1.  Request that the veteran provide a 
list of the names and addresses of any 
medical providers who have treated him 
for his right shoulder condition, 
residuals of bilateral inguinal 
herniorrhaphy, or residuals of 
appendectomy since his separation from 
service.  After securing any necessary 
releases, request from the sources listed 
by the veteran all records of any 
treatment, which are not already on file, 
and associate all records obtained with 
the claims file.  If private treatment is 
reported and those records are not 
obtained, provide the veteran information 
concerning the negative results, so that 
he will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1998).

2.  Upon completion of the above, 
schedule the veteran for appropriate VA 
examinations to evaluate his right 
shoulder condition and scars.  The claims 
folder and a copy of this remand must be 
made available to and be thoroughly 
reviewed by the examiners prior to the 
examinations.

(a) Right shoulder:  All necessary tests 
and studies should be conducted in order 
to ascertain the nature and severity of 
this disorder.  The examination should 
include range of motion testing, and all 
ranges of motion should be reported in 
degrees.  The examination should also 
include testing for any stability and 
weakness of the right shoulder.  All 
functional limitations are to be 
identified, and, if the veteran's right 
shoulder condition is characterized by 
pain, the examiner should indicate if any 
additional limitation is likely the 
result of pain on use or during flare-
ups.  In light of the veteran's 
complaints of arm numbness, any 
neurological impairment should be fully 
described. 

After review of the veteran's service 
medical records and the prior VA 
examination reports, it is requested that 
the examiner discuss the nature of the 
veteran's service-connected right 
shoulder disorder and reconcile prior 
diagnosed right shoulder disorders (i.e., 
right shoulder impingement syndrome, 
rotator cuff tendonitis, supraspinatus 
tendonitis, subacromial bursitis, 
degenerative arthritis).  The examiner 
should specifically indicate whether the 
veteran has any degenerative joint 
disease of the right shoulder.

(b) Scars:  The examiner should indicate 
whether the scars from the veteran's 
bilateral inguinal herniorrhaphy or 
appendectomy are tender, painful, 
adherent, ulcerated, or poorly nourished.

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination reports include fully 
detailed descriptions of all opinions 
requested.  If any report does not, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998).

4.  Thereafter, readjudicate the 
veteran's claims for compensable ratings 
for his right shoulder condition and 
residuals of bilateral inguinal 
herniorrhaphy and appendectomy, with 
consideration of any additional evidence 
developed upon remand.  Review the 
evidence of record at the time of the May 
1996 rating decision that was considered 
in assigning the original disability 
ratings for these conditions, then 
consider all the evidence of record to 
determine whether the facts showed that 
the veteran was entitled to a higher 
disability rating for any of these 
conditions at any period of time since 
his original claim.  See Fenderson v. 
West, No. 96-947 (U.S. Vet. App. January 
20, 1999).  Pursuant to the veteran's 
request, consider whether he should be 
awarded a separate disability rating for 
the scar as a residual of his service-
connected bilateral inguinal 
herniorrhaphy.  

If any benefit sought on appeal remains 
denied, provide the veteran a 
supplemental statement of the case, which 
correctly identifies the issues as on 
appeal from the initial grants of service 
connection.  Allow an appropriate period 
of time for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed, but he is free 
to furnish additional evidence and argument to the RO while 
the case is in remand status.  Booth v. Brown, 8 Vet. App. 
109 (1995).  The purpose of this REMAND is to obtain 
additional evidence.  No inferences should be drawn regarding 
either the RO's handling of these claims to date or any final 
disposition of these claims by the Board.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

- 7 -


- 15 -


